DETAILED ACTION
Status of Claims
1. 	This office action is in response to RCE filed 9/30/2020.
2. 	Claims 1-3, 5-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2020 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-20


Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

Claim 1 Limitation
Grouping of Abstract Idea
receive information for a transaction that is initiated by a user;
Mental Process
determine a location for the transaction;
Mental Process
determine a location for a payment vehicle used to fund the transaction via a GPS receiver,
Insignificant Data Gathering Activity
determine a location of the user via a personal location device;
Insignificant Data Gathering Activity
determine whether the transaction should be allowed or denied based at least in part on whether the location for one of the transaction, the personal location device, and the payment vehicle is within the geographic region and the rule,
Mental Process and/or Certain Methods of Organizing Human Activity

Mental Process and/or Certain Methods of Organizing Human Activity


The concept embodied in the current invention is no different from that in Intellectual Ventures v. Capital One Bank (concluding that tracking financial transactions to determine whether they exceed a pre-set spending limit was “not meaningfully different” from other ideas found to be abstract involving certain methods of organizing human activity); Clarilogic v. FormFree Holdings (concluding that gathering financial information is abstract “a method for collection, analysis, and generation of information reports, where the claims are not limited to how the collected information is analyzed or reformed, is the height of abstraction”).
The concept of determining whether to allow or deny a transaction based on location of transaction, location of device and proximity of user falls under the groupings of Commercial or Legal Interactions and/or Managing Personal Behavior or Relationships or Interactions Between People and/or Mental Processes such as: obtaining and comparing intangible data (Cybersource); processing credit application between customer and dealer (Credit Acceptance); processing information through a 
In addition, the concept of using rules to authorize or deny transaction is also similar to collecting and analyzing information to detect misuse and notifying a user when misuse is detected (FairWarning); collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group); obtaining and comparing intangible data (Cybersource); and organizing information through mathematical correlations (Digitech).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
Fundamental Economic Practices or Principles
Commercial or Legal Interactions
Managing Personal Behavior or Relationships or Interactions Between People
With respect to the limitation of “determining location for a payment vehicle,” Para [0027] of the Specification states that the payment vehicle 204 further includes features for determining its own location.  For example, in the mobile payment application embodiment, the personal telecommunications device may include location services functionality, or a chip-and-PIN card may communicate with the point-of-sale 208 to determine its location.  Hence, based on this disclosure, the location for a payment vehicle is provided by the location of the POS device which therefore constitutes Insignificant Data Gathering Activity.
With respect to the limitation of “determining location of a user via a personal location device,” Para [0028] of the Specification states that the personal location device 
With respect to the limitations of “whether the location for one of the transaction, the personal location device, and the payment vehicle is within the geographic region” and “determined that the user is in close proximity to the payment vehicle and the user is within the geographic region,” Para [0033] of the Specification states that user 202 can specify that transactions should be allowed or rejected based any of these locations, or on their relative proximity to each other.  For example, a user could specify that, if the transaction location and the payment vehicle location are both out of a user-defined “home region” then the transaction is to be rejected unless the user location is within ten feet of the payment vehicle location.  Para [0035] of the Specification states that for example, financial institution 212 may set up a SMS gateway that allows user 202 to activate or deactivate payment vehicle 204 for a given proximity of the current location by sending appropriate text messages.  
Hence, based on the Applicant’s disclosure, Examiner notes that the limitations of whether a payment vehicle is within a geographic region, whether a user is in close 
All purported inventive aspects reside in how the data is interpreted and the results desired, and not in how the process physically enforces such a data interpretation, or in how the processing technologically achieves those results.  To advocate permitting or denying payment processing based on location and preset parameters is conceptual advice for results desired from a commercial or legal interaction.  This in turn is an example of commercial or legal interactions as a certain method of organizing human activity, because managing payment processing is the way of ensuring commercial interactions are compensated.
Hence, the independent claims recite abstract ideas.
The dependent claims merely limit the abstract ideas to – determining whether the transaction should be allowed or denied based on a position of the user or position of payment vehicle used to fund the transaction; allowing user to specify geographic region based on position of user; geographic region comprising building and city; selecting geographic region using natural language interface and using circle radius – which also constitutes Certain Methods of Organizing Human Activity and hence are also abstract.
Hence under Prong One of Step 2A, the independent claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.

Improvements to the functioning of a computer or to any other technology or technical field – see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – determining whether to allow or deny a transaction based on whether the payment vehicle is within a geographic region and rule and declining the transaction if it is determined that the user is in close proximity to the payment vehicle and the user is within the geographic region – using a user interface
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Thus, the claimed limitations are not indicative of integration into a practical application.

Hence, the claims are ineligible under Step 2A.
Step 2B: 
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements of using a generic user interface to perform the steps of – determining whether to allow or deny a transaction based on whether the payment vehicle is within a geographic region and rule and declining the transaction if it is determined that the user is in close proximity to the payment vehicle and the user is within the geographic region – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the claims fail to transform the abstract idea of allowing or denying transaction based on location - using generic components.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-20
Claims 1-3, 5-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Blythe (US 2009/0171842 A1) in view of Stevens (US 2012/0173429 A1) further in view of Mathews (US 7,857,212 B1).

Claim 1:
Blythe discloses:
A system for location-based activation and deactivation of a payment vehicle, comprising:
a user interface for allowing a user to specify a geographic region and a rule corresponding to the geographic region,
wherein the geographic region is specified by the user on a map presented via the user interface, 
the graphical user interface displays a map on the payment device for selecting the predefined geographic location.”), [0038] – [0040])
wherein the rule is specified for the geographic region by the user on the user interface;
(See Blythe: Para [0040], [0041])

Blythe does not specifically disclose; however Stevens discloses:
a location rules data store operable to store the geographic region and the rule;
a location rules engine operable to:
receive information for a transaction;
determine a location for the transaction;
determine a location for a payment vehicle used to fund the transaction via a GPS receiver;
(See Stevens: Para [0077])
determine a location of the user via a personal location device;
(See Stevens: Para [0047] (“receive a set of data identifying the location of the Device”), [0079], [0092])
determine whether the transaction should be allowed or denied based at least in part on whether the location for one of the transaction, the personal location device, and the payment vehicle is within the geographic region and the rule,
(See Stevens: Para 
[0065] (“thus, the location of the Device 105 determines the applicability of a rule”), 
[0072] (“The rules 490, comprising authorize or deny, are applicable in different geographic regions 495 depending on the action request (i.e. transaction) location”), 
a transaction may be authorized if the comparison between the location of the mobile device 605 and the transaction are within a specified distance of each other”))

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Blythe as it relates to mobile device transaction to include the above noted disclosure of Stevens as it relates to location based authorization of card transactions.  The motivation for combining the references would have been to enable credit grantor manage risk based on location.

The combination of Blythe + Stevens together describes but does not specifically disclose:
declining the transaction to the user and in response to determining that the user is in close proximity to the payment vehicle and a location of the transaction, and within the geographic region wherein the location of the transaction is determined at a point-of-sale.
However, Matthews discloses the above limitation (See Matthews: 
Col. 5 lines 5-35 (“Also, if customer 101 knows that he or she will never spend more than $1000 at a particular retail store location (e.g., the Wal-Mart® store on Main Street), he or she may want to prohibit transactions over $1000 at that merchant location.”)
Col. 15 lines 35-50 (“When an incoming transaction is submitted for authorization, the card issuer may attempt to match the account number used for the transaction to an account number stored in authorization and restriction table 500.  If one or more matches are found, the card issuer may determine whether the restriction(s) in the table prohibit the desired transaction (e.g., if a geographic region where the transaction is being attempted corresponds to a “restricted” geographic region database entry).  If so, the card issuer may deny the transaction.  If not, the card issuer may allow the transaction.  Likewise, if no matches are found, the card issuer may allow the transaction.  It will also be recognized that information associated with a customer request for authorization or restriction may be stored in any storage mechanism with any amount of fields or types of fields, not just the table in an electronic database described in reference to FIG. 5.”)
(See also Stevens: Para [0072])

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the combination of Blythe + Stevens to include the above noted disclosure of Matthews as it relates to authorizing card transactions by region.  The motivation for combining the references would have been to prevent fraud.

Claims 9, 13 are substantially similar to Claim 1 and hence rejected on similar grounds.

Claim 2: Stevens discloses
wherein the step of determining whether the transaction should be allowed or denied is further based on a position of the user.
(See Stevens: Para [0094], [0105], [0106])

Claim 3: Stevens discloses
wherein the step of determining whether the transaction should be allowed or denied is further based on a position of a payment vehicle used to fund the transaction.
(See Stevens: Para [0094], [0101], [0105], [0106])

Claim 5: Stevens discloses
wherein the user interface is operable to allow the user to specify the geographic region based on a position of the user when accessing the user interface.
(See Stevens: Para [0053])

Claim 6: Stevens discloses
wherein the geographic region consists of one element of the group consisting of a single building and a city.
(See Stevens: Para [0072], [0092])

Claim 7: Stevens discloses
wherein the geographic region is selected using a natural language interface.
(See Stevens: Para [0083] – [0085])

Claim 8: Stevens discloses
wherein the geographic region is specified by indicating a center and a radius for a circle.
(See Stevens: Para [0105])

Claim 10: Stevens discloses
wherein the location of the user is determined based on a location determined for a personal telecommunications device associated with the user.


Claim 11: Stevens discloses
wherein the location-determining component is a GPS receiver integrated into the payment vehicle.
(See Stevens: Para [0047], [0048])

Claim 12: Stevens discloses
wherein the payment vehicle is a prepaid card.
(See Stevens: Para [0049], [0052])

Claim 14: Stevens discloses
wherein the method further comprises the step of determining a location for the transaction, and wherein the step of allowing or denying the transaction is further based on the location for the transaction.
(See Stevens: Para [0094], [0101], [0105], [0106])

Claim 15: Stevens discloses
wherein the method further comprises the step of determining a location for a payment vehicle funding the transaction, and the step of allowing or denying the transaction is further based on the location for the payment vehicle.
(See Stevens: Para [0094], [0101], [0105], [0106])


wherein the location for the user is determined based on a location for a personal telecommunications device associated with the user.
(See Stevens: Para [0079], [0085])

Claim 17: Stevens discloses
wherein the geographic region is rectangular.
(See Stevens: Para [0055], [0056], [0069], [0071])

Claim 18: Stevens discloses
wherein the geographic region is of arbitrary shape specified by the user.
(See Stevens: Para [0055], [0056], [0069], [0071])

Claim 19: Stevens discloses
wherein the method further comprises the step of communicating, to the user, that the transaction was rejected on the basis of the user's location.
(See Stevens: Para [0032] - [0036], [0058], [0079])

Claim 20: Stevens discloses
wherein the step of communicating includes sending an SMS message.
(See Stevens: Para [0032] - [0036], [0058], [0079])

Response to Arguments
9/30/2020 have been fully considered but they are not persuasive.
101
Applicant argues that the purported abstract idea is at least integrated into a practical application.
Examiner respectfully disagrees.
In order to integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)).  See 2019 Revised Guidance.
Examiner finds that none of the additional limitations integrates the abstract idea into a practical application because the additional elements are generic computer components that do not provide “any practical assurance that the process is significantly more than a drafting effort designed to monopolize the abstract idea itself.”  The claims simply include instructions to implement an abstract idea on a computer and does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Examiner finds this unpersuasive.
Applicant misapprehends the practical application prong of the PEG 2019.  Practical application does not refer to habits relating to personal thrift such as parental controls, gambling, drugs, etc.  The practical application test does not refer to implementing transaction authorization rules on a device.  Rather it refers to improvement in the functioning of a computer or technology field.  Preemptive self-control may help a user but has no effect whatsoever on improving computers or technology.
Implementing any personal rules on a computer be it self-budgeting may improve the user’s finances but does not improve the computer.  The alleged improvement lies in the abstract realm, not to any technology.  The focus of the claims is not on improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.  Courts have consistently held that any merely instructing a computer to implement economic tasks does not constitute patent eligible technical improvement.
Although, the claimed steps may improve a business process, but it does not achieve an improved technological result.  To the extent the claimed invention provides an improvement, that improvement does not concern an improvement to computer capabilities but instead relates to an alleged improvement in achieving a positive purchase decision – a process in which a computer is used as a tool in its ordinary 
Applicant’s Specification and claims indicate that the purported improvement relates to the underlying abstract ideas, while the additional elements merely help perform the abstract ideas more efficiently.  See BSG Tech LLC v. BuySeasons, (Fed. Cir. 2018) (“It has been clear since Alice that a claimed invention's use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention 'significantly more' than that ineligible concept.”); Synopsys, Inc. v. Mentor Graphics Corp (Fed. Cir. 2016) (“A claim for a new abstract idea is still an abstract idea.”); SAP Am., Inc. v. InvestPic (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”).
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other.  The present claims are directed to implementing spending discipline and merely use a computer to improve the performance of that determination not the performance of a computer.
MPEP 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
II. IMPROVEMENTS TO ANY OTHER TECHNOLOGY OR TECHNICAL FIELD
Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention.  However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic 
See Trading Techs. Int'l, Inc. v. IBG (Fed. Cir. 2019) (“The claims … do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly”).
Similarly here, as in Trading Technologies, the claimed steps provide a user with location information in order to authorize or deny a transaction which (may) help safeguard the financial condition of the user by preventing him or her from indulging in gambling, drugs, overspending, etc., but has no effect on the improvement of any computers or technology.
With respect to Applicant’s argument – that the present claims limitations not aimed at minimizing risk associated with fraudulent transactions but instead allows the user to prevent their own transactions in a real-world location – Examiner notes that self-imposed budgetary controls are only another form of restrictions on commercial or legal interactions and thus constitutes certain methods of human activity.
Whereas Alice, buySAFE, Bilski, etc., dealt with minimizing business losses, the present invention is directed to self-imposed spending controls; spending limits imposed by a parent to prevent gambling by a son (Specification: Para [0051]); rules to minimize theft (Specification: Para [0052]); and authorizing emergency car repair on the road (Specification: Para [0053]).  Such economic activities are squarely within the realm of 
In addition, the concept of using rules to authorize or deny transaction is similar to collecting and analyzing information to detect misuse and notifying a user when misuse is detected (FairWarning); collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group); obtaining and comparing intangible data (Cybersource).
For the above reasons, claims are patent-ineligible under § 101.
103
Applicant argues that Matthews does not teach declining the transaction to the user based on proximity of the user to the payment vehicle. 
Applicant argues that there is no mention in any cited art of declining a transaction to the user if the user is conducting the transaction as determined by the location of the payment vehicle and the location of the transaction.  
Examiner respectfully disagrees.
Steven discloses:
Para [0072] (“For purposes of this example, the request relates to a request to authorize a transaction.  The rules 490, comprising authorize or deny, are applicable in different geographic regions 495 depending on the action request (i.e. transaction) location.  If the transaction request is made within 1000 meters of “Home,” the transaction request may be authorized as long as the Device 105 is within the city limits. If outside 1000 meters, the transaction request may be authorized as long as the Device 105 is ”)
Matthews discloses:
Col. 15 lines 35-50 (“When an incoming transaction is submitted for authorization, the card issuer may attempt to match the account number used for the transaction to an account number stored in authorization and restriction table 500.  If one or more matches are found, the card issuer may determine whether the restriction(s) in the table prohibit the desired transaction (e.g., if a geographic region where the transaction is being attempted corresponds to a “restricted” geographic region database entry).  If so, the card issuer may deny the transaction.  If not, the card issuer may allow the transaction.  Likewise, if no matches are found, the card issuer may allow the transaction.  It will also be recognized that information associated with a customer request for authorization or restriction may be stored in any storage mechanism with any amount of fields or types of fields, not just the table in an electronic database described in reference to FIG. 5.”)
Thus, Examiner notes that a) Stevens teaches authorizing or denying a transaction based on proximity of user to transaction location; b) Matthews teaches setting restrictions for authorizing or denying transaction based on geographic region.
Therefore, the combination of Stevens + Mathews teaches the limitation of “declining the transaction to the user and in response to determining that the user is in close proximity to the payment vehicle and a location of the transaction, and within the geographic region wherein the location of the transaction is determined at a point-of-sale.”  For the above reasons, Applicant’s arguments are not persuasive.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.